Exhibit FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. REPORTS FIRST QUARTER 2010 RESULTS May 7, 2010 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced first quarter 2010 results of $0.07 per share, compared to $0.15 per share reported in the first quarter of 2009. All financial data in the text portion of this release are reported in U.S. dollars and are before discontinued operations, and all per share amounts are fully diluted. Consolidated revenues for the quarter ended March 31, 2010 were $205.9 million versus $195.3 million in the first quarter of 2009. Total gross profit was $35.1 million in the first quarter of 2010 versus $43.4 million in the first quarter of 2009.
